FILED
                           NOT FOR PUBLICATION                              SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM GENE GALLAGHER,                          No. 15-15680

              Plaintiff-Appellant,               D.C. No. 2:12-cv-02311-DJH

 v.
                                                 MEMORANDUM*
DENNIS KENDALL, Facility Health
Administrator at ADOC; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted September 13, 2016**

Before:      HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      William Gene Gallagher, an Arizona state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendant Kendall

because Gallagher failed to raise a genuine dispute of material fact as to whether

Kendall was deliberately indifferent to Gallagher’s shoulder and arm pain. See id.

at 1057-58 (a prison official is deliberately indifferent only if he or she knows of

and disregards an excessive risk to a prisoner’s health or safety); see also Starr v.

Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for establishing

supervisory liability).

      We do not consider the district court’s summary judgment for defendants

Folertino and Parkerson because Gallagher did not address it in his opening brief,

and Gallagher stated in his reply brief that he has limited his appeal to defendant

Kendall.

      Gallagher forfeited his right to appeal the denial of his motions to compel

additional discovery responses because he failed to file timely objections to the

magistrate judge’s order. See Simpson v. Lear Astronics Corp., 77 F.3d 1170,

1174 (9th Cir. 1996) (“[A] party who fails to file timely objections to a magistrate

judge’s nondispositive order with the district judge to whom the case is assigned




                                           2                                    15-15680
forfeits its right to appellate review of that order.”).

       AFFIRMED.




                                             3             15-15680